Citation Nr: 1207240	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  97-32 601	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a compensable disability evaluation for bilateral hearing loss prior to August 26, 2009.

2.  Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss from August 26, 2009, to June 11, 2010.  

3.  Entitlement to a disability evaluation in excess of 20 percent from June 11, 2010.  



ATTORNEY FOR THE BOARD

S. Coyle, Counsel



REMAND

The Veteran served on active duty from January 1960 to January 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision by the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case has since been transferred to the jurisdiction of the Philadelphia, Pennsylvania, RO.  

In September 2009, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  In October 2011, the AOJ awarded a 10 percent rating for hearing loss from August 26, 2009, and a 20 percent rating from June 11, 2010.

Among the development undertaken, the AOJ obtained VA treatment reports, some of which showed that audiometric testing had been done March 12, 2007, July 26, 2007, August 14, 2009, and June 24, 2010.  However, the specific test results were not obtained.  (The AOJ requested the audiometric and speech discrimination test results, but no explanation was given for why the VA facility did not provide them.)  Further investigation into the whereabouts of these test results is required.

As for the AOJ's grant of a 10 percent rating from August 26, 2009, the Board notes that the AOJ appears to have relied on an audiogram dated the same date.  Curiously, although the AOJ identified test results for all four frequencies required for rating purposes, the chart placed in the claims file for this audiogram does not seem to have any test results at 3000 Hertz.  Clarification of this matter is also required.

Finally, in October 2011, when the AOJ awarded the higher ratings, it analyzed an October 16, 2009, audiogram, and in so doing specifically noted that there were no discrimination scores available for this date.  Nevertheless, the AOJ appears to have applied the rating criteria as though such scores were available.  The provisions of 38 C.F.R. § 4.85(c) allow for rating without discrimination scores, but only when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86, which provides for exceptional patterns of hearing impairment.  In this case, it appears that § 4.86 indeed applies as to the left ear hearing impairment noted in October 2009, but there is no indication that rating without the speech discrimination test scores for the right ear would be appropriate.  Because a certification is required by the examiner before undertaking such a rating approach, and because of the reasons articulated above, further action is required in this case.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should follow up on its requests of July and December 2010 to obtain audiometric test results for tests conducted on March 12, 2007, July 26, 2007, August 14, 2009, and June 24, 2010.  All avenues for obtaining these VA reports should be explored, and efforts to obtain them should not be stopped until it is clear that they no longer exist or cannot be obtained.  All efforts to obtain them should be documented.  

2.  The AOJ should investigate whether speech discrimination testing was conducted in conjunction with the October 16, 2009, audiometric testing.  Such results should be included in the claims file.  

3.  The file should be referred to an audiologist who should be asked to say whether testing done on August 26, 2009, included test results for all frequencies required for rating, including at the 3000 Hertz level.  The audiologist should be asked to convert the results as shown in graph form to numeric results for the August 26, 2009, test and the October 16, 2009, test.  The audiologist should also be asked to do this with respect to any results obtained from March 2007, July 2007, August 2009, and June 2010 audiological evaluations.  For each test that did not include speech discrimination scores, including specifically the October 16, 2009, test, the audiologist should be asked to certify whether speech discrimination would not have been appropriate in accordance with 38 C.F.R. § 4.85(c).  In other words, the audiologist should indicate whether the puretone averages alone would suffice for rating purposes, with application of 38 C.F.R. § 4.85, Table VIA.  

4.  The AOJ should ensure that all development as requested in this remand is completed.  Thereafter, the AOJ should re-adjudicate the claim for higher ratings, paying particular attention to when 38 C.F.R. § 4.85, Table VIA should be used per 38 C.F.R. § 4.85(c) or 38 C.F.R. § 4.86.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran should be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


